DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Information Disclosure Statement
The information disclosure statement (IDS) was filed on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
This action is in response to claims filed on 09/14/2020. Claims 19-34 are considered in this office action. Claims 1-18 have been cancelled. Claims 19-34 have been added. Claims 19-34 are pending examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation reciting executing a movement of the vehicle “depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of the operating action of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving” of claims 19 and 33-34 and all the limitations of claims 20-32 must be shown or the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because of the following informalities:
Par. [0006] lines 5-6 “The device may also have been configured to determine in steps, or to change substantially in stepless manner, a relationship between the data”; it is unclear between what data the relationship is being determined by the device
Par. [0008] line 3; it is unclear what is meant by the phrase “substantially only together” with regards to “two or more actions”
Par. [0010] line 3 “based on a changing or deviating from” should read “based on a change or deviation from”
Par. [0013] lines 5-7; it is unclear what is meant by the phrase “The operating action may relate to events and/or circumstances in the environment of the vehicle that already obtain, in particular that have already manifested themselves…” (emphasis added)
Par. [0016] line 4 “(more or less permanently preset)” is unclear with regards to its technical meaning; i.e. what it means to be more permanently preset or less permanently preset
Appropriate correction is required.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 19-20, 22, 28, 30, 32, and 34 are objected to because of the following informalities:
Claim 19 line 6 “operating action” should read “one or more operating actions” to be consistent with the dependent claims 23-24, 27, and 31 (which recite “one or more operating actions”)
Claim 19 lines 9-10 “basis of the operating action of the user” should read “basis of data from one or more operating actions of the user” to be consistent with the dependent claims 21-22, 25, (which recite “basis of the data from one or more operating actions of the user”)
Claim 20 lines 4-5
Claim 22 line 4 and line 5 “vehicle movement” should read “movement of the vehicle” to remain consistent with the other claims (which recite “movement of the vehicle”)
Claim 22 line 4 and claim 32 line 5 “data of” should read “data from”
Claim 28 line 5 “basis of the one or more operating actions of the user” should read “basis of the data from one or more operating actions of the user” to remain consistent with dependent claims 21-22 and 25 (which recite “basis of the data from one or more operating actions of the user”)
Claim 30 line 2 “the at least one operating element” should read “the operating element” to remain consistent with the other claims (which recite “the/an operating element”)
Claim 32 line 4 “basis of the operating action of the user” should read “basis of the data from one or more operating actions of the user” to be consistent with the dependent claims 21-22 and 25 (which recite “basis of the data from one or more operating actions of the user”)
Claim 34 line 4 “an operating action of the user” should read “a one or more operating actions of the user” to remain consistent within the claim (which later recites “the one or more operating actions of the user” in lines 8-9)
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim is directed to a device but does not specify any features of the device. While the claim does recite the structural elements of a vehicle, an operating element, and a control unit, it neither defines the relationship between these structural elements themselves and between the device and the structural elements, nor does it define any specific features of the device. The claim only defines the functional properties of controlling a behavior of the vehicle wheel and executing a vehicle movement, but it does not make clear what is actually implementing these functional properties (i.e., implemented by the device or by the entire system) nor how the device relates to these functional properties. Therefore, the claim is indefinite.
Regarding claims 19 and 33, the claims recite in lines 1-3 and lines 1-4, respectively, a device/method for interaction between “a vehicle that is capable of being driven in an at least partially automated manner” but does not specify the other part of the claim 1 lines 1-3 and claim 33 lines 1-4 as a device and a method, respectively, “for an interaction between a vehicle that is capable of being driven in an at least partially automated manner with an operating element that is capable of being operated by a user of the vehicle for influencing at least lateral guidance of the vehicle and a user of the vehicle”.
The term "where appropriate" in claim 20 lines 3-4 and 5, and claim 28 line 4 and line 6 is a relative term which renders the claim indefinite.  The term "where appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 21 recites the limitation "the data from one or more operating action of the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the data of one or more operating action of the user" in lines 4-5 and “the at least partially highly automated driving” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the term “a vehicle movement” in line 4 and line 5 renders the claim indefinite as it is unclear whether the “vehicle movement” recited in line 5 refers to the same “vehicle line 4, or if either recitation of “vehicle movement” is referring to the “movement of the vehicle” recited in claim 19 or to a different “movement”. Therefore, the claim is indefinite.
Regarding claim 22, the term “take into account” in line 3 is unclear in the context of the claim. Specifically, it is unclear how the action “take into account…one or more decision criteria for a decision” would differ from the alternative actions “determine or change”, as determining or changing the decision criteria would necessarily require taking into account the decision criteria. Further, it is unclear how the action “take into account…one or more decision criteria for a decision…, depending on the degree of the haptic contact” in lines 3-7 would be performed; i.e. how taking into account decision criteria for a decision would depend on the degree of haptic contact. Further still, the term “at least predominantly” is unclear in the context of the claim. Specifically, the technical meaning of “at least predominantly” in line 4 and line 5 is unclear with respect to what a vehicle movement is based on; i.e. a vehicle movement can be predominantly based on something or not predominantly based on something, but it cannot be less predominantly or more predominantly based on something. Even further still, the term “at least partially highly automated driving” is unclear, particularly the technical meaning of “at least partially highly automated driving” in lines 6-7
The term "measure of disadvantage" in claim 23 line 5 and “measure of an advantage” in lines 6-7 is a relative term which renders the claim indefinite.  The term "where appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 25 recites the limitation "the data from one or more operating action of the user" in lines 4-5 and “the movement preset” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the term “a movement of the vehicle” in line 4, line 5, and line 7 renders the claim indefinite as it is unclear whether the “movement of the vehicle” recited in line 5 and in line 7 refers to the same “movement of the vehicle” recited in line 4 and in line 4 or line 5, respectively, or if any one of the recitations of “movement of the vehicle” is referring to the “movement of the vehicle” recited in claim 19 or to a different “movement of the vehicle”. Therefore, the claim is indefinite.
Regarding claim 25, it is unclear if the “one or more operating actions of the user in a first time-interval” in line 3 are the same as the “one or more operating actions of the user” in lines 4-5 that are the basis for a movement of the vehicle. Further, it is unclear how the evaluation of the operating actions in the first time-interval and the comparison of the vehicle movement resulting from the operating actions with the vehicle movement resulting from the 
Regarding claim 26, the term “a movement preset” in line 2 renders the claim indefinite as it is unclear whether the “movement preset” is referring the “movement preset” recited in claim 25 or to a different “movement preset”. Therefore, the claim is indefinite.
Regarding claim 27, it is unclear how a movement of the vehicle can be executed on the basis of the one or more operating actions and a movement of the vehicle can be executed depending on a movement preset from the control unit. It is unclear whether such a scenario would involve two independent movements, the same single movement, or a movement that is executed based on both the operating actions and the movement preset from the control unit. Therefore, the claim is indefinite.
Regarding claim 28, the term “a movement of the vehicle” in line 4 and line 6 renders the claim indefinite as it is unclear whether the “movement of the vehicle” recited in line 6 refers to the same “movement of the vehicle” recited in line 4, or if either recitation of “movement of the vehicle” is referring to the “movement of the vehicle” recited in claim 22 or claim 19, or to a different “movement of the vehicle”. Therefore, the claim is indefinite.
Regarding claim 28, the term “a movement preset” in line 7 renders the claim indefinite as it is unclear whether the “movement preset” is referring the “movement preset” recited in claim 22
Regarding claim 31, the term “a movement of the vehicle” in line 2 renders the claim indefinite as it is unclear whether the “movement of the vehicle” is referring the “movement of the vehicle” recited in claim 19 or to a different “movement of the vehicle”. Therefore, the claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 19-23, 25-29, 31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopetz (US 2016/0026181 A1).
Regarding claim 19, Kopetz discloses “A device for an interaction between a vehicle that is capable of being driven in an at least partially automated manner (Par. [0033] lines 1-3 teaches a controller system of an autonomous vehicle) with an operating element that is capable of being operated by a user of the vehicle for influencing at least lateral guidance of the vehicle (Par. [0032] lines 9-10 teaches a human operator HO 160 (user of the vehicle) with a man/machine interface component MMI 150 (operating element); Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means, where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (which influences lateral guidance of , wherein the device is configured such that: a wheel-setting angle and/or a driving torque or braking torque on at least one wheel of the vehicle is controllable in response to an operating action on the operating element (Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means (operating action), where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (implying the HO 160 performs an operating action on the brakes, the accelerator pedal, and the steering wheel which controls a braking torque, a driving torque, and a wheel-setting angle, respectively)) or in a manner depending on a control unit for controlling at least partially automated driving (Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (i.e. setting a braking torque on the brakes (operating element))), and at least one movement of the vehicle is executable, depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of the operating action of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving (Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI in the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values)”.
Regarding claim 20, Kopetz discloses all the limitations of claim 19 above, and further discloses “wherein the device is further configured to: decide, depending on the degree of haptic contact, whether and, where appropriate, to what extent a movement of the vehicle is to be executed on the basis of the one or more operating actions of the user and/or whether and, where appropriate, to what extent a movement of the vehicle is to be executed on the basis of the data from the control unit for controlling at least partially automated driving (Par. [0042] lines 4-6 teaches the sensor fusion component SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the man/machine interface MMI 150 receives control values from a sensor in the 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI is the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values)”.
Regarding claim 21, Kopetz discloses all the limitations of claim 19 above, and further discloses “one or more movement parameters of the at least one movement of the vehicle is/are capable of being ascertained by a predetermined first mathematical function on the basis of the data from one or more operating actions of the user (Par. [0048] lines 1-13 teaches the human operator HO 160 provides control values to the man/machine interface MMI 150 by tactile means, where the MMI 150 receives control values from a sensor in the steering wheel, which measures a force with which the HO 160 holds the steering 100) and/or on the basis of the data from the control unit for controlling at least partially automated driving (Par. [0033] lines 7-16 teaches the sensor fusion component SFK 130 (control unit) creates a three-dimensional of the vehicle surroundings based on captured ambient data, calculates distance from obstacles, and calculates the direction and speed of obstacle movement; based on the analysis of the model (which uses mathematical functions), the SFK 130 determines control values (movement parameters of the movement of the vehicle) for the AST 100 and transfers the control values to the AST 100)”.
Regarding claim 22, Kopetz discloses all the limitations of claim 19 above, and further discloses “wherein the device is further configured to: take into account, determine or change one or more decision criteria for a decision between a vehicle movement that is based at least predominantly on the data of one or more operating actions of the user or a vehicle movement that is based at least predominantly on a movement preset from the control unit for controlling the at least partially highly automated driving, depending on the degree of haptic contact (Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (movement preset); Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a 150 receives control values from a sensor in the steering wheel, which measures the force with which the human operator HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the actuator controller AST 100 receives a set of control values for the actuators and the KI is the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values (i.e. the MK 140 takes into account, determines or changes the EI value (decision criteria) for a decision between controlling the movement of the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the CCV (degree of haptic contact))).
Regarding claim 23, Kopetz discloses all the limitations of claim 19 above, and further discloses “a decision is made about a movement of the vehicle on the basis of the one or more operating actions and/or depending on a movement preset from the control unit for controlling at least partially automated driving, depending on a global or local minimum of a function that represents a measure of a disadvantage depending on the movement of the vehicle and/or on a global or local maximum of a function that represents a measure of an advantage depending on the movement of the vehicle (Par. [0034] lines 1-8 teaches the sensor fusion component SFK 130 (control unit) determines critical locations which are of particular significance to the future movement of the vehicle and designates the critical locations as Points-of-Critical Action (PCA); Par. [0035] lines 1-7 teaches when the identified PCA lies in the intended path of travel of the vehicle, the SFK 130 will initiate an action, such as a braking process to stop the vehicle from hitting a pedestrian; Par. [0042] lines 1-8 teaches the SFK 130 determines the remaining response time VRZ (the time between the current time and the Last Instant of Action (LIA), which is the latest moment at which an action can be introduced or order to still stop before an obstacle is reached) and determines from the VRZ a criticality index KI of the current scenario that lies between a standardized value of 0 and 1, where 0 represents the lowest criticality and 1 represents the highest criticality (a minimum/maximum representing a measure of likeliness of collision with an object (disadvantage)); Par. [0048] lines 1-5 and 8-11 teaches the human operator HO 160 provides control values to the man/machine interface MMI 150, including brakes, accelerator pedal, and steering wheel, by tactile means, and the MMI 150 forms a current control 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI with standardized values between 0 and 1, where 0 means the HO 160 is not engaged and 1 means the HO 160 is fully engaged (minimum/maximum representing driver awareness to avoid collisions with objects (advantage))”.
Regarding claim 25, Kopetz discloses all the limitations of claim 19 above, and further discloses “wherein the device is further configured to: evaluate one or more operating actions of the user in a first time-interval and compare a movement of the vehicle that would result on the basis of the data from one or more operating actions of the user with a movement of the vehicle that would result on the basis of the movement preset from the control unit for controlling at least partially automated driving, whereupon a movement of the vehicle is brought about in a second time-interval which differs from the first time interval (Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the sensor fusion component SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario, where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; Par. [0048] lines 1-11 teaches human operator HO 160 provides control values to the man/machine interface MMI 150 by tactile means, and the MMI 160 receives the control values cyclically and forms a current control vector CCV which includes the 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, where the EI is transmitted cyclically to the AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the control (movement of vehicle that would result) is exerted on the vehicle by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operator actions) by comparing the KI of the SFK 130 with the EI of the HO 160 via the MMI 150 (i.e. the KI (based on data from the SFK 130) and the EI (based on operator actions from the HO 160 via the MMI 150) are sent to the AST 100 cyclically (every cycle; i.e. in a first time interval) which then evaluates the KI compared to the EI in the current time interval (first time interval) and decides if the SFK 130 or the HO 160 via the MMI 150 will execute vehicle control (movement of the vehicle)), and that AST 100 subsequently (i.e. in the next cycle (second time interval)) transfers the selected control values to the actuators 102 (brings about the movement of the vehicle)”.
Regarding claim 26, Kopetz discloses all the limitations of claim 25 above, and further discloses “the data relating to a movement preset from the control unit for controlling at least partially automated driving are ascertained on the basis of environment data from one or more time-intervals that have been ascertained prior to the second time-interval and/or prior to the first time-interval (Par. [0033] lines 3-16 teaches the sensors 110 and 120 cyclically monitor 130, which creates a three-dimensional model of the vehicle surroundings based on the cyclically captured ambient data, and following an analysis of the three-dimensional model, the SFK 130 determines the control values (movement presets) for the actuator controller AST 100 and cyclically transfers the control values to the AST 100; Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current (in the first time-interval) scenario, where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the SFK 130 or the human operator HO 160 via the man/machine interface MMI 150 is exerting the control on the actuators in the current cycle based on the KI and EI, and subsequently (i.e. after the first time-interval in the second time-interval) transfers the selected control values to the actuators).
Regarding claim 27, Kopetz discloses all the limitations of claim 19 above, and further discloses “wherein the device is further configured to: decide, depending on a currently relevant driving situation or on a roadway section currently to be driven along and/or on traffic rules applying currently or locally, to execute a movement of the vehicle on the basis of the one or more operating actions and/or to execute a movement of the vehicle depending on a movement preset from the control unit for controlling at least partially automated driving (Par. [0033] line 7 to Par. [0034] line 4 teaches the sensor fusion component SFK 130 creates a three-dimensional model of the vehicle surroundings based on the cyclically captured ambient data (current driving situation), and following an analysis of the three-dimensional model, the SFK 130 determines the control values (movement presets) for the actuator controller AST 100 and cyclically transfers the control values to the AST 100, where the SFK 130 determines critical locations which are of particular significance to the future movement of the vehicle (roadway section currently to be driven along) within the scope of the analysis of the model; Par. [0042] lines 4-6 and Par. [0047] lines 1-2 teaches the SFK 130 determines from the remaining response time VRZ, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario (current driving situation), where the KI is transferred cyclically from the SFK 130 to the actuator controller AST 100; Par. [0049] lines 1-5 and Par. [0051] lines 1-5 teaches the monitor component MK 140 determines whether the human operator HO 160 is monitoring the path of travel (roadway section currently to be driven along) and determines an optical attentiveness index OAI in the current cycle (current driving situation) which is used as part of a function to calculate the engagement index EI and will be different in different traffic situations; and Par. [0054] lines 1-12 teaches the AST 100 decides if the SFK 130 or the human operator HO 160 via the man/machine interface MMI 150
Regarding claim 28, Kopetz discloses all the limitations of claim 22 above, and further discloses “a degree of coupling between at least a first part of the operating element and at least one wheel-angle regulator of the vehicle is capable of being set of changed, depending on the decision as to whether and, where appropriate, to what extent a movement of the vehicle is to be executed on the basis of the one or more operating actions of the user and/or whether and, where appropriate, to what extent a movement of the vehicle is to be executed on the basis of a movement preset from a control unit for controlling at least partially automated driving (Par. [0048] lines 1-13, Par. [0050] line 1 to Par. [0051] line 4, and Par. [0052] lines 47-8 teaches the human operator HO 160 provides control values to the man/machine interface MMI 150, which includes the steering wheel (wheel-angle regulator), and a sensor in the steering wheel measures the force with which the HO 160 holds the steering wheel; the MMI 150 receives these control values and forms a current control vector CCV that is transferred to the actuator controller AST 100 and the monitor component MK 140, where the MK 140 uses the CCV to calculate a motor attentiveness index MAIsmooth which is then used to calculate an engagement index EI, and the EI is transmitted cyclically to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators (movement presets) and the criticality index KI from the sensor fusion component SFK 130 (control unit), a further set of control values for the actuators from the MMI 150 (movement based on user operating actions), and the current EI of the HO 160 from the MK 140, and the AST 100 decides if 130 (control unit) or the HO 160 via the MMI 150 is exerting the control on the actuators, which would necessarily require the steering wheel (wheel-angle regulator) that is operated by the HO 160 (user) to be decoupled from the actuators when it is decided that the SFK 130 (control unit) exerts the control on the actuators, and the steering wheel be coupled to the actuators when it is decided that the HO 160 via the MMI 150 exerts the control on the actuators (i.e. degree of coupling of the steering wheel depends on decision of whether to execute the vehicle movement based on the control unit or on the operating actions of the user))”.
Regarding claim 29, Kopetz discloses all the limitations of claim 28 above, and further discloses “one or more operating actions of the user representing a desired movement of the vehicle are capable of being captured with the at least partially decoupled operating element (Par. [0053] lines 1-5 teaches the actuator controller AST 100 receives a set of control values for the actuators (movement presets) and the criticality index KI from the sensor fusion component SFK 130 (control unit), a further set of control values for the actuators from the man/machine interface MMI 150 (movement based on user operating actions), and the current EI of the human operator HO 160 from the monitor component MK 140 in each cycle, which implies that the control values for the actuators from the MMI 150 (which are based on operating actions of the user) are captured in every cycle including cycles where the operating element is at least partially decoupled)”.
Regarding claim 31, Kopetz discloses all the limitations of claim 19 above, and further discloses “a movement of the vehicle is capable of being executed on the basis of the one or more operating actions and/or depending on a movement preset from the control unit for controlling at least partially automated driving, depending on one or more of the following parameters, the parameters being characteristic of: a state of attentiveness of the user, a direction of vision or accommodation of vision, and a state of the user (Par. [0048] lines 6-11, Par. [0049] lines 1-5, and Par. [0050] line 1 to Par. [0051] line 4 teaches a sensor in the steering wheel measures the force with which the human operator HO 160 holds the steering wheel and the man/machine interface MMI 150 uses these values to form a current control vector CCV that is transferred to the monitor component MK 140, where the MK 140 uses the CCV to calculate a motor attentiveness index MAIsmooth; the MK 140 captures the line of sight of the eyes of the HO 160 in order to determine whether the HO 160 is monitoring the path of travel and the Points-of-Critical Action (PCAs) received from the sensor fusion component SFK 130, and determines an optical attentiveness index OAI, and the MK 140 then uses the MAIsmooth and the OAIsmooth to calculate the engagement index EI and transfers the EI to the actuator control AST 100; and Par. [0054] lines 1-12 teaches the AST 100 decides if the SFK 130 (control unit) or the HO 160 via the MMI 150 is exerting the control on the actuators based on a comparison of the EI (which includes parameters characteristic of a state of attentiveness and engagement of the driver) and the KI from the SFK 130)”.
Regarding claim 33, Kopetz discloses “An operating method for an interaction between a vehicle that is capable of being driven in an at least partially automated manner (Abstract lines 1-2 teaches a method with an operating element that is capable of being operated by a user of the vehicle for influencing at least lateral guidance of the vehicle (Par. [0032] lines 9-10 teaches a human operator HO 160 (user of the vehicle) with a man/machine interface component MMI 150 (operating element); Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means, where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (which influences lateral guidance of the vehicle)), the method comprising: a controlling a wheel-setting angle and/or a driving torque or braking torque on at least one wheel of the vehicle in response to an operating action of the user on the operating element (Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means (operating action), where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (implying the HO 160 performs an operating action on the brakes, the accelerator pedal, and the steering wheel which controls a braking torque, a driving torque, and a wheel-setting angle, respectively)) or in a manner depending on a control unit for controlling at least partially automated driving (Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (i.e. setting a braking torque on the brakes (operating element))), and executing at least one movement of the vehicle, depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of the operating actions of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving (Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the HO 160 holds the steering wheel, and forms a current control vector CCV of the control values received from the HO 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI in the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values)”.
Regarding claim 34, Kopetz discloses “A computer product comprising a non-transitory computer readable medium having stored thereon program code (Abstract lines 1-2 teaches a method for allocating control in a system-of-systems; Fig. 1 and Par. [0032] which, when executed in a computational unit, control a wheel-setting angle and/or a driving torque or braking torque on at least one wheel of the vehicle in response to an operating action of the user on the operating element (Par. [0048] lines 1-5 teaches the HO 160 provides control values to the MMI 150 by tactile means (operating action), where the MMI 150 consists of the brakes, the accelerator pedal, and the steering wheel (implying the HO 160 performs an operating action on the brakes, the accelerator pedal, and the steering wheel which controls a braking torque, a driving torque, and a wheel-setting angle, respectively)) or in a manner depending on a control unit for controlling at least partially automated driving (Par. [0035] lines 1-4 teaches the sensor fusion component SFK 130 (control unit) initiates an (operating) action, such as a braking process (i.e. setting a braking torque on the brakes (operating element))), and executes at least one movement of the vehicle, depending on a degree of haptic contact between the user of the vehicle and the operating element, on the basis of the one or more operating actions of the user and/or on the basis of data from the control unit for controlling the at least partially automated driving (Par. [0042] lines 4-6 teaches the SFK 130 determines, under consideration of the speed of the vehicle and the current driving conditions, a criticality index KI of the current scenario; Par. [0048] lines 6-13 teaches the MMI 150 receives control values from a sensor in the steering wheel, which measures the force with which the HO 160 holds the steering wheel, and forms a current 160 which is then transferred to the actuator controller AST 100 and the monitor component MK 140; Par. [0050] line 1 to Par. [0051] line 4 and Par. [0052] lines 7-8 teaches the MK 140 calculates a motor attentiveness index MAIsmooth from the CCV received from the MMI 150 which is then used to calculate an engagement index EI, and the MK 140 transmits the EI to the AST 100; and Par. [0053] line 1 to Par. [0054] line 3 teaches the AST 100 receives a set of control values for the actuators and the KI in the current scenario from the SFK 130, and a further set of control values for the actuators from the MMI 150, and the current EI of the HO 160 from the MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kopetz (US 2016/0026181 A1) in view of Wanner et al. (US 2018/0137060 A1).
Regarding claim 24, Kopetz teaches all the limitations of claim 19 above, and further teaches “a decision is made about a movement of the vehicle on the basis of the one or more operating actions and/or depending on a movement preset from the control unit for controlling at least partially automated driving (Kopetz, Par. [0053] line 1 to Par. [0054] line 3 teaches the actuator controller AST 100 receives a set of control values for the actuators and the criticality index KI in the current scenario from the sensor fusion component SFK 130, and a further set of control values for the actuators from the man/machine interface MMI 150, and the current engagement index EI of the human operator HO 160 from the monitor component MK 140, where the AST 100 decides if control is to be exerted on the vehicle (i.e. a movement of the vehicle is to be executed) by the SFK 130 (control unit) or the HO 160 via the MMI 150 (operating actions of the user) based on the received KI and EI values)”, however Kopetz does not explicitly teach the decision is made “depending on a variable representing an available degree of automation”.
depending on a variable representing an available degree of automation (Par. [0010] lines 1-14 teaches in a situation where the autonomous steering function is faulty or another sub-system has a fault (i.e. degree of available automation is reduced) the control by the autonomous steering function over the vehicle is reduced/deactivated and the control is transferred to the detected driver intervention)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kopetz to incorporate the teachings of Wanner to have the decision about the movement of the vehicle taught by Kopetz depend on the available degree of automation as taught by Wanner.
	The motivation for doing so would be to selectively use the autonomous steering function to implement a harmonious transfer between the driver and autonomous steering function (Wanner, Par. [0007] lines 4-7).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kopetz (US 2016/0026181 A1) in view of Tsuji et al. (US 2018/0052458 A1).
Regarding claim 30, Kopetz teaches all the limitations of claim 19 above, and further teaches “the at least one operating element is a steering handle that is capable of being operated with one or two hands of one or more users and has been configured for controlling at least the lateral guidance of the vehicle in an at least partially manual driving mode (Kopetz, Par. [0048] lines 1-5  teaches the human operator HO 160 provides control values (lateral guidance of the vehicle) to the man/machine interface MMI 150, which includes a steering wheel)”, however Kopetz does not explicitly teach the steering handle “configured for influencing longitudinal guidance of the vehicle in an at least partially automated driving mode”.
	From the same field of endeavor, Tsuji teaches the steering handle “configured for influencing longitudinal guidance of the vehicle in an at least partially automated driving mode (Fig. 2, Par. [0138] lines 1-5 and Par. [0140] lines 1-5 teaches an input interface 51 disposed on a steering wheel 5 which includes buttons 51a-51h during autonomous driving, and the driver presses the input buttons corresponding to the display regions 29a-29c and 29g to select the actions indicated in the display regions, for example the driver presses the input button 51a to select the behavior “accelerate” (longitudinal guidance of the vehicle) indicated in display region 29a)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kopetz to incorporate the teachings of Tsuji to have the steering wheel taught by Kopetz influence the longitudinal guidance of the vehicle in an at least partially autonomous driving mode as taught by Tsuji.
	The motivation for doing so would be to notify the driver of information on the primary behavior and the secondary behavior(s) obtained from the vehicle controller and allow the driver to select .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kopetz (US 2016/0026181 A1) in view of Urano et al. (US 2016/0207537 A1).
Regarding claim 32, Kopetz teaches all the limitations of claim 19 above, however Kopetz does not explicitly teach “wherein the device is further configured to: output driver information that characterizes at least one decision reason for the at least one movement of the vehicle on the basis of the operating action of the user and/or on the basis of the data of the control unit for at least partially automated driving”.
	From the same field of endeavor, Urano teaches “wherein the device is further configured to: output driver information that characterizes at least one decision reason for the at least one movement of the vehicle on the basis of the operating action of the user and/or on the basis of the data of the control unit for at least partially automated driving (Par. [0077] lines 30-37 teaches an information output unit 18 notifies a driver that the driving state of the vehicle is not switched to the autonomous driving state because of a large operation amount when the operation amount T is equal to or greater than a manual driving initiation threshold Th and the autonomous driving ON/OFF switch 70 is ON; and Par. [0078] lines 1-5 teaches the information output unit 18 may cause the display 7a to display the state of the operation amount T with respect to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kopetz to incorporate the teachings of Urano to have the device taught by Kopetz output information characterizing a reason for the movement of the vehicle being based on the user operating action or the control unit as taught by Urano.
	The motivation for doing so would be so the driver can recognize how much to change the operation amount so as to switch the driving state of the vehicle between a manual driving state, cooperative driving state, and autonomous driving state (Urano, Par. [0077] lines 26-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665